SILVER STANDARD RESOURCES INC. and THE BANK OF NEW YORK as Trustee INDENTURE Dated as of February 27, 2008 $120,000,000 Principal Amount 4.5% Convertible Senior Notes due 2028 TABLE OF CONTENTS Page I. DEFINITIONS AND INCORPORATION BY REFERENCE 1 1.01 Definitions 1 1.02 Other Definitions 7 1.03 Incorporation by Reference of Trust Indenture Act 8 1.04 Rules of Construction 8 II. THE SECURITIES 9 2.01 Form and Dating 9 2.02 Execution and Authentication of Securities 10 2.03 Registrar, Paying Agent and Conversion Agent 10 2.04 Paying Agent to Hold Money in Trust 11 2.05 Securityholder Lists 11 2.06 Transfer and Exchange 11 2.07 Replacement Securities 12 2.08 Outstanding Securities 12 2.09 Securities Held by the Company or an Affiliate 13 2.10 Temporary Securities 13 2.11 Cancellation 14 2.12 Interest Payment and Record Dates 14 2.13 No Sinking Fund 14 2.14 Defaulted Interest 14 2.15 CUSIP Numbers 14 2.16 Deposit of Moneys 15 2.17 Book-Entry Provisions for Global Securities 15 2.18 Special Transfer Provisions 16 2.19 Restrictive Legends 18 2.20 Ranking 18 2.21 Additional Securities 18 III. REDEMPTION AND REPURCHASE 18 3.01 Rights of Redemption and Repurchase 18 3.02 Notices to Trustee 19 3.03 Selection of Securities to Be Redeemed. 19 3.04 Notice of Redemption 20 3.05 Effect of Notice of Redemption 21 3.06 Deposit of Redemption Price 22 3.07 Securities Redeemed in Part 22 3.08 Tax Redemption 22 -i- 3.09 Purchase of Securities at Option of the Holder 23 3.10 Repurchase at Option of Holder Upon a Fundamental Change 27 IV. COVENANTS 34 4.01 Payment of Securities 34 4.02 Maintenance of Office or Agency 34 4.03 Rule 144A Information and SEC Reports 35 4.04 Compliance Certificate 36 4.05 Stay, Execution and Usury Laws 36 4.06 Corporate Existence 36 4.07 Notice of Default 36 4.08 Further Instruments and Acts 37 4.09 Payment of Additional Amounts 37 V. SUCCESSORS 39 5.01 When Company May Merge, Etc 39 5.02 Successor Substituted 40 VI. DEFAULTS AND REMEDIES 40 6.01 Events of Default. 40 6.02 Acceleration 42 6.03 Other Remedies 42 6.04 Waiver of Past Defaults 43 6.05 Control by Majority 43 6.06 Limitation on Suits 43 6.07 Rights of Holders to Receive Payment 44 6.08 Collection Suit by Trustee 44 6.09 Trustee May File Proofs of Claim 44 6.10 Priorities 45 6.11 Undertaking for Costs 45 VII. TRUSTEE 45 7.01 Duties of Trustee 45 7.02 Rights of Trustee 46 7.03 Individual Rights of Trustee 48 7.04 Disclaimer of the Trustee 48 7.05 Notice of Defaults 48 7.06 Reports by Trustee to Holders 49 7.07 Compensation and Indemnity 49 7.08 Replacement of Trustee 50 7.09 Successor Trustee by Merger, Etc. 51 7.10 Eligibility; Disqualification 51 7.11 Preferential Collection of Claims Against Company 51 -ii- VIII. DISCHARGE OF INDENTURE 51 8.01 Termination of the Obligations of the Company 51 8.02 Application of Trust Money 52 8.03 Repayment to Company 52 8.04 Reinstatement 52 IX. AMENDMENTS 53 9.01 Without Consent of Holders 53 9.02 With Consent of Holders 53 9.03 Compliance with Trust Indenture Act 55 9.04 Revocation and Effect of Consents 55 9.05 Notation on or Exchange of Securities 55 9.06 Trustee Protected 55 9.07 Effect of Supplemental Indentures 56 X. CONVERSION 56 10.01 Conversion Privilege; Restrictive Legends 56 10.02 Conversion Procedure and Payment Upon Conversion 59 10.03 Taxes on Conversion 62 10.04 Company to Provide Common Shares 62 10.05 Adjustment of Conversion Rate 63 10.06 No Adjustment 67 10.07 Other Adjustments. 68 10.08 Adjustments for Tax Purposes 68 10.09 Notice of Adjustment 68 10.10 Notice of Certain Transactions 69 10.11 Effect of Reclassifications, Consolidations, Mergers, Binding Share Exchanges or Sales on Conversion Privilege 69 10.12 Trustee’s Disclaimer 71 10.13 Rights Distributions Pursuant to Shareholders’ Rights Plans 71 10.14 Increased Conversion Rate Applicable to Certain Notes Surrendered in Connection With Make-Whole Fundamental Changes 72 XI. MISCELLANEOUS 75 11.01 Trust Indenture Act Controls 75 11.02 Notices. 75 11.03 Communication By Holders With Other Holders 76 11.04 Certificate and Opinion as to Conditions Precedent 76 11.05 Statements Required In Certificate Or Opinion 77 11.06 Rules By Trustee and Agents 77 11.07 Legal Holidays 77 11.08 Duplicate Originals 77 11.09 Governing Law 78 -iii- 11.10 Submission To Jurisdiction 78 11.11 Judgment Currency 78 11.12 No Adverse Interpretation of Other Agreements 79 11.13 Successors 79 11.14 Separability 79 11.15 Table of Contents, Headings, Etc. 79 11.16 Calculations in Respect of the Securities 79 11.17 No Personal Liability of Directors, Officers, Employees or Shareholders 79 Exhibit A - Form of Global Security Exhibit B-1 - Form of Legend for Global Security Exhibit B-2 - Form of Private Placement Legend Exhibit B-3 - Form of Canadian Legend Exhibit C - Form of Notice of Transfer Pursuant to Registration Statement Exhibit D - Form of Opinion of Counsel in Connection with Registration of Securities Exhibit E - Form of Certificate to be Delivered in Connection with Transfers Pursuant to Regulation S CROSS-REFERENCE TABLE TIA Indenture Section Section 310 (a)(1) 7.10 (a)(2) 7.10 (a)(3) N.A. (a)(4) N.A. (a)(5) N.A. (b) 7.08; 7.10; 11.02 (c) N.A. 311 (a) 7.11 (b) 7.11 (c) N.A. 312 (a) 2.05 (b) 11.03 (c) 11.03 313 (a) 7.06 (b)(1) N.A. (b)(2) 7.06 (c) 7.06; 11.02 (d) 7.06 314 (a) 4.03 (b) N.A. (c)(1) 11.04 (c)(2) 11.04 (c)(3) N.A. (d) N.A. (e) 11.05 (f) N.A. -iv- 315 (a) 7.01(B) (b) 7.05; 11.02 (c) 7.01(A) (d) 7.01(C) (e) 6.11 316 (a) (last sentence) 2.09 (a)(1)(A) 6.05 (a)(1)(B) 6.04 (a)(2) N.A. (b) 6.07 (c) N.A. 317 (a)(1) 6.08 (a)(2) 6.09 (b) 2.04 318 (a) 11.01 * N.A. means Not Applicable Note: This Cross-reference table shall not, for any purpose be deemed to be part of the Indenture. -v- INDENTURE (the “Indenture”), dated as of February 27, 2008, between Silver Standard Resources Inc., a British Columbia company (the “Company”), and The Bank of New York, a banking corporation organized under the laws of the State of New York, as trustee (the “Trustee”). Each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the Holders of the Company’s 4.5% Convertible Senior Notes due 2028 (the “Securities”). I.DEFINITIONS AND INCORPORATION BY REFERENCE 1.01DEFINITIONS. “Additional Interest” has the meaning ascribed to it in the Registration Rights Agreement. “Affiliate” means any person directly or indirectly controlling or controlled by or under direct or indirect common control with the Company. For this purpose, “control” shall mean the power to direct the management and policies of a person through the ownership of securities, by contract or otherwise. “Asset Sale Make-Whole Fundamental Change” means a sale, transfer, lease, conveyance or other disposition of all or substantially all of the Company’s property or assets to any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), including any group acting for the purpose of acquiring, holding, voting or disposing of securities within the meaning of Rule 13d-5(b)(1) under the Exchange Act. “Bid Solicitation Agent” means a Company-appointed agent that performs calculations as set forth in Article X hereof and paragraph 10 of the Securities, and initially shall be the Trustee. “Board of Directors” means the Board of Directors of the Company or any committee thereof authorized to act for it hereunder. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee. “Canadian Legend” means a legend labeled as such as set forth in Exhibit B-3 hereto. “Closing Sale Price” means the price of a Common Share on the relevant date, determined (a) on the basis of the closing sale price per Common Share (or if no closing sale price per Common Share is reported, the average of the bid and ask prices per Common Share or, if more than one in either case, the average of the average bid and the average ask prices per Common Share) on such date on the U.S. principal national securities exchange on which the Common Shares are listed; or (b) if the Common Shares are not listed on a U.S. national securities exchange, as reported by National Quotation Bureau, Incorporated or a similar organization. In the absence of a quotation, the Closing Sale Price shall be such price as the -1- Company shall reasonably determine on the basis of such quotations as most accurately reflecting the price that a fully informed buyer, acting on his own accord, would pay to a fully informed seller, acting on his own accord in an arms-length transaction, for a Common Share. “Common Share” means the common shares, without par value, of the Company, or such other Share Capital of the Company into which the Company’s common shares are reclassified or changed. “Common Shares Change Make-Whole Fundamental Change” means any transaction or series of related transactions (other than a Listed Shares Business Combination), in connection with which (whether by means of an exchange offer, liquidation, tender offer, consolidation, amalgamation, statutory arrangement, merger, combination, reclassification, recapitalization, asset sale, lease of assets or otherwise) the Common Shares are exchanged for, converted into, acquired for or constitute solely the right to receive other securities, other property, assets or cash. “Company” means the party named as such above until a successor replaces it pursuant to the applicable provision hereof and thereafter means the successor. The foregoing sentence shall likewise apply to any such successor or subsequent successor. “Company Order” means a written request or order signed on behalf of the Company by any one Officer. “Conversion Date” means, with respect to a Security to be converted in accordance with Article X, the date on which the Holder of such Security satisfies all the requirements for such conversion set forth in Article X and in paragraph 10 of the Securities; provided, however, that if such date is not a Trading Day, then the Conversion Date shall be deemed to be the next day that is a Trading Day. “Conversion Consideration” shall mean the consideration due in accordance herewith upon the conversion of a Security in accordance with Article X. “Conversion Price” means, as of any date of determination, the dollar amount derived by dividing one thousand dollars ($1,000) by the Conversion Rate in effect on such date. “Conversion Rate” shall initially be 23.0792 Common Shares per $1,000 principal amount of Securities, subject to adjustment as provided in Article X. “Corporate Trust Office” shall mean with respect to the Trustee, 101 Barclay Street, Floor 4-East, New York, New York 10286, Attention: Global Corporate Trust; or any other address that the Trustee may designate with respect to itself from time to time by notice to the Company and the Securityholders. “Default” means any event which is, or after notice or passage of time or both would be, an Event of Default. “Depository” means DTC or such other depository institution hereinafter appointed by the Company pursuant to the terms of this Indenture. -2- “DTC” means The Depository Trust Company, its nominees and successors. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations of the SEC thereunder. “Holder” or “Securityholder” means a person in whose name a Security is registered on the Registrar’s books. “Indebtedness” of a person means the principal of, premium, if any, and interest on, and all other obligations in respect of (a) all indebtedness of such person for borrowed money (including all indebtedness evidenced by notes, bonds, debentures or other securities), (b) all obligations (other than trade payables) incurred by such person in the acquisition (whether by way of purchase, merger, consolidation or otherwise and whether by such person or another person) of any business, real property or other assets, (c) all reimbursement obligations of such person with respect to letters of credit, bankers’ acceptances or similar facilities issued for the account of such person, (d) all capital lease obligations of such person, (e) all net obligations of such person under interest rate swap, currency exchange or similar agreements of such person, (f) all obligations and other liabilities, contingent or otherwise, under any lease or related document, including a purchase agreement, conditional sale or other title retention agreement, in connection with the lease of real property or improvements thereon (or any personal property included as part of any such lease) which provides that such person is contractually obligated to purchase or cause a third party to purchase the leased property or pay an agreed-upon residual value of the leased property, including such person’s obligations under such lease or related document to purchase or cause a third party to purchase such leased property or pay an agreed-upon residual value of the leased property to the lessor, (g) guarantees by such person of indebtedness described in clauses (a) through (f) of another person, and (h) all renewals, extensions, refundings, deferrals, restructurings, amendments and modifications of any indebtedness, obligation, guarantee or liability of the kind described in clauses (a) through (g). “Initial Purchasers” means UBS Securities LLC, Bear Stearns & Co., Inc., Deutsche Bank Securities Inc., Blackmont Capital Inc., GMP Securities L.P., National Bank Financial Inc. and
